Case 1:20-cv-04869-SCJ Document 31-1 Filed 12/08/20 Page 1 of 4




EXHIBIT A
       Case 1:20-cv-04869-SCJ Document 31-1 Filed 12/08/20 Page 2 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 BLACK VOTER'S MATTER FUND,
 et al.,

       Plaintiffs,
                                               CIVIL ACTION FILE
 v.                                            NO. 1:20-cv-04869-SCJ

 BRAD RAFFENSPERG ER, in his
 official capacity as the Georgia
 Secretary of State and Chair of the
 Georgia State Election Board,

       Defendants .


                     DECLARATION OF CHRIS HARVEY

      Pursuant to 28 U.S.C. § 1746, I, Chris Harvey, make the following

declaration:

                                        1.

      My name is Chris Harvey. I am over the age of 21 years, and I am

under no legal disability that would prevent me from giving this declaration.

I am giving this declaration based on my personal knowledge .

                                        2.

      I currently am the Director of Elections for the State of Georgia. I have

held that position since July 2015. From August 2007 to July 2015, I was the



                                       1
      Case 1:20-cv-04869-SCJ Document 31-1 Filed 12/08/20 Page 3 of 4




Chief Investigator and Deputy Inspector General for the Secretary of State's

office, investigating, among other things, potential violations of state election

law. For more than a decade, I have acquired firsthand knowledge of

Georgia's election processes at both the state and county level.

                                         3.

      Our vendor for National Change of Address (NCOA) is Total Data

Technologies.

                                         4.

      When Total Data Technologies runs the NCOA process, it generates

reports that are sent directly to our voter-registration vendor, PCC.

                                        5.

      Those reports indicate that the database utilized for the NCOA process

by Total Data Technologies comes from Anchor Computer and utilizes the 48-

month NCOA file.

                                        6.

     It is my understanding that Total Data Technologies is a reseller or

broker for Anchor Computer for NCOA services.




                                        2
      Case 1:20-cv-04869-SCJ Document 31-1 Filed 12/08/20 Page 4 of 4




     I declare under penalty of perjury that the foregoing is true and correct.

Executed this 8th day of December, 2020




                                          CHRIS HARV




                                      3
